Citation Nr: 1025498	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  03-28 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for bladder cancer, to include 
as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision that, in 
pertinent part, denied service connection for carcinoma of the 
bladder.  The Veteran timely appealed.

In December 2004, the Board remanded the matter to afford the 
Veteran an opportunity for a hearing.  In May 2006, the Veteran 
and a friend testified during a hearing before the undersigned at 
the RO.  In September 2006, the Board remanded the matter for 
additional development.  VA has substantially complied with the 
previous remand directives. 

In October 2008, the RO granted service connection for post-
traumatic stress disorder (PTSD), and assigned an initial 
50 percent evaluation, effective May 3, 2002.  As the record 
reflects no disagreement with either the initial rating or the 
effective date assigned, it appears that the RO's grant of 
service connection has resolved that matter, and it is no longer 
before the Board.

The issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; hence, 
he is presumed to have been exposed to Agent Orange in service.

2.  The evidence supports a finding that the Veteran's bladder 
cancer had its onset during service. 


CONCLUSION OF LAW

Bladder cancer was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

In view of the Board's favorable decision in this appeal for 
service connection for bladder cancer, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.  

II.  Analysis

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 
1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

The Veteran contends that service connection is warranted on the 
basis that his current bladder cancer is the result of exposure 
to herbicides in service.  He served in Vietnam from December 
1967 to November 1968.

VA regulations provide that, if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  AL 
amyloidosis; chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent Orange) 
for all Veterans who served in Vietnam during the Vietnam Era.  
See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii)).  
Thus, a presumption of service connection arises for a Vietnam 
era Veteran (presumed exposed to herbicides, including Agent 
Orange) who later develops one of the conditions listed above.  

Bladder cancer is not among the diseases presumed to be 
associated with Agent Orange exposure.  Moreover, in May 2008, 
the Secretary of the Department of Veterans Affairs had 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for bladder cancer.  It was 
specifically indicated that the National Academy of Sciences, 
after reviewing pertinent studies, concluded that there was 
inadequate or insufficient evidence of an association between 
exposure to herbicide agents and bladder cancer.  See Notice, 75 
Fed. Reg. 32540-32553 (2010).

Thus, notwithstanding the fact that the Veteran served in Vietnam 
during the Vietnam era and is presumed to have had Agent Orange 
exposure, service connection on a presumptive basis as due to 
Agent Orange exposure is not warranted.  As the record also 
reveals no evidence of complaints or diagnosis of, or treatment 
for, bladder cancer during service or within the first post-
service year, no other presumption applies.

Service connection for disability claimed as due to exposure to 
Agent Orange also may be established by showing that a disorder 
resulting in disability is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); 
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

The post-service treatment records first reveal a diagnosis of 
bladder cancer and surgical treatment in 1989, and then again in 
1994 or 1995 (Volume 1)-nearly two decades after the Veteran's 
discharge from active service.  In 1998, the Veteran presented 
with a one-year history of intermittent gross hematuria with 
occasional passage of clots; and underwent transurethral 
resection of multiple bladder tumors.  Pathology at that time 
demonstrated Ta disease, grade I transitional cell carcinoma.  In 
January 2002, the Veteran reported having blood in his urine off 
and on for six months.  He underwent surgery for reoccurrence of 
bladder tumors in October 2002.  

During a VA examination in October 2002, the Veteran reported 
having intermittent hematuria in service; and going on sick call 
in 1968, but nothing was found.  He reported that the problem 
continued, and a cystoscopy in 1970 was negative.  The symptoms 
continued, and a kidney stone was removed in 1980; three 
malignant bladder polyps were removed in 1984.  The Veteran 
reported periodic reoccurrences of his hematuria and bladder 
polyps.  Multiple polyps were removed in 1993, 1995, and 1998; 
and a cystoscopy was recommended every six months to monitor for 
reoccurrences.  The diagnosis was bladder cancer.

Records show that the Veteran continued to undergo treatment and 
surgery for bladder tumors in 2004 and in 2005 (Volume 3).

In May 2006, the Veteran testified that the first time he 
urinated blood was in Vietnam, but he did not get treatment.  
About three years later, he started urinating blood again, and 
went to a hospital.  He was given tests, but was told he was 
okay.  About a year later, he again started urinating blood.  
Cancerous tumors were found on his bladder.  He testified that he 
had nine surgeries.  The Veteran is competent to testify on 
factual matters of which he has first-hand knowledge.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005). 

The Veteran participated in combat and was wounded in action (he 
is service-connected for residuals of shell fragment wound of the 
left chest).  His Form DD 214 reflects receipt of the Purple 
Heart Medal and the Combat Infantryman Badge, among other awards.

In the case of a Veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304.  As such, the Board finds the 
Veteran's testimony to be credible for purposes of establishing 
an incident in service.  

Following the Board's September 2006 remand, the Veteran 
underwent a VA examination in May 2007 to determine the etiology 
of his bladder cancer.  The VA examiner reviewed the claims file, 
and noted the Veteran's report of first symptoms beginning with 
an episode of gross hematuria in Vietnam.  The VA examiner also 
noted that the symptoms occurred shortly before the Veteran's 
discharge from active service, and that he continued to have 
intermittent gross hematuria over the next two years.  Although 
the Veteran had no recurrence of kidney stones, he did have 
several transurethral resection of bladder tumors, confirmed by 
medical records in the claims file.  The VA examiner found no 
references to the Veteran's claim of hematuria in the few pages 
of service treatment records in the claims file, which neither 
confirmed nor refuted the Veteran's statement.  Notwithstanding 
the lack of documentation, the VA examiner opined that it is at 
least as likely as not that the Veteran's malignant polyps began 
while in active service, given the Veteran's longstanding history 
since service.

The Veteran again underwent surgery for recurrent low-grade 
bladder cancer in November 2007 (Volume 4) and in September 2008 
(Volume 6).  

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The May 2007 examiner reviewed the entire claims file and cited 
to specific evidence to support his opinion.  The VA examiner 
specifically noted the few service treatment records, with no 
complaint of hematuria, as well as the Veteran's statements and 
long-standing symptomatology.  In essence, the May 2007 examiner 
found it likely that the Veteran's malignant polyps had their 
onset in service.  The opinion is probative because it is 
factually accurate, fully articulated, and contains sound 
reasoning.  There is no opinion to the contrary.

In essence, the May 2007 examiner's finding of long-standing 
symptoms of gross hematuria and reoccurrence of bladder tumors 
are consistent with the medical evidence of record.  Accordingly, 
the Board finds both the Veteran's testimony and the May 2007 VA 
opinion to be probative on the question as to the onset of the 
Veteran's bladder cancer in service.  In view of the foregoing, 
the Board concludes that the criteria for service connection are 
met.  


ORDER

Service connection for bladder cancer is granted.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


